Case 3:17-cv-01104-VLB Document 82-61 Filed 05/15/19 Page 1 of 2




                  Exhibit 61
               Case 3:17-cv-01104-VLB Document 82-61 Filed 05/15/19 Page 2 of 2



From:                      Stith, Kate [kate.stith@yale.edu]
Sent:                      Wednesday, May 06, 2015 10:48:31 AM
To:                         Rolena Adorno
Subject:                    Re: The daffodils bloomed on Monday!*

R: LH! Very interesting. She didn't say anything? Did she have a hint w her eyes.
You did make clear that Jack was constantly emailing, and can give context to that and the GC interest in next
meeting. Great about Daffs! Whoops--nurse calls.

Kate Stith-Cabranes
Lafayette S. Foster Professor
Yale Law School
New Haven, CT. 06520
203/432-4835


On May 6, 2015, at 7:12 AM, Rolena Adorno <rolcna.adorno@)yakcdu> wrote:

        * meaning, "All thanks to you!" --and I do not mean just the floral gift!

        Good morning, Kate!

        You are back from your NY marathon, and I have been "post-processing" since we bade farewell
        on Monday.

        And, yes, when T came home from school Monday early evening, to bring in the potted daffodils
        you gave me, Sunday's buds had turned into Monday's blooms! A good sign! I smiled, and brought
        them indoors to grace the heavily laden (not with food, as you know) dining room table.

        I have also been saying "Drat!" to myself, because I missed a beat when you suggested that the time
        was right, during our Monday meeting, to add that Jack had suggested that if SB were turned down
        for the APL, and then for tenure, she would sue the University.

        In preparing for our next meeting, I will state that, loudly and clearly.

        And I will add to it Jack Dovidio's oft-repeated statement to me: "We are not questioning your
        (academic) judgment, but only your procedure." This he repeated to me from mid-November
        through February 11. And, as you know, they could not hang us on that post.

        Enough for this email!

        PS I had a wonderful hour's conversation with Lorraine Siggins yesterday afternoon. I also showed
        her my Powerpoint; she sh1died my excerpts from SB's April 1 letter very carefully but said
        nothing. More, in person. It was a fine interlude.

        To be continued,

        Rolena




                                                                                                              BYRNE012 547
